 


 HR 2938 ENR: Honoring American Veterans in Extreme Need Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 2938 
 
AN ACT 
To exempt from the calculation of monthly income certain benefits paid by the Department of Veterans Affairs and the Department of Defense. 
 
 
1.Short titleThis Act may be cited as the Honoring American Veterans in Extreme Need Act of 2019 or the HAVEN Act.  2.Definition of current monthly incomeSection 101(10A) of title 11, United States Code, is amended by striking subparagraph (B) and inserting the following: 
 
(B) 
(i)includes any amount paid by any entity other than the debtor (or in a joint case the debtor and the debtor's spouse), on a regular basis for the household expenses of the debtor or the debtor's dependents (and in a joint case the debtor's spouse if not otherwise a dependent); and  (ii)excludes— 
(I)benefits received under the Social Security Act (42 U.S.C. 301 et seq.);  (II)payments to victims of war crimes or crimes against humanity on account of their status as victims of such crimes;  
(III)payments to victims of international terrorism or domestic terrorism, as those terms are defined in section 2331 of title 18, on account of their status as victims of such terrorism; and  (IV)any monthly compensation, pension, pay, annuity, or allowance paid under title 10, 37, or 38 in connection with a disability, combat-related injury or disability, or death of a member of the uniformed services, except that any retired pay excluded under this subclause shall include retired pay paid under chapter 61 of title 10 only to the extent that such retired pay exceeds the amount of retired pay to which the debtor would otherwise be entitled if retired under any provision of title 10 other than chapter 61 of that title..  
3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 